id office uilc cca_2009122909471137 ---------- number release date from ------------------- sent tuesday date am to ----------- cc ----------- subject re tmp for year of technical_termination i agree that sec_708 seems to terminate the old partnership so that a partner in the new partnership would not be eligible to be tmp in the old partnership there is a hazard to this interpretation since sec_708 only treats the partnership as terminated for purposes of this subchapter so arguably the termination would not apply for purposes of the tefra subchapter and continuation under state law would control
